



Exhibit 10(j)(2)
        
[GRANT NUMBER]
    
SHARE UNIT AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN


Dear [Employee Name]:
Preliminary Statement
As an employee of Comtech Telecommunications Corp. (the “Company”) or an
Affiliate, pursuant to Section 11.1 of The Comtech Telecommunications Corp. 2000
Stock Incentive Plan, as amended (the “Plan”), you were granted on [Date] (the
“Grant Date”), pursuant to the terms of the Plan and this Share Unit Agreement
(this “Agreement”), the number of share units (the “Units”) set forth below.
Each Unit represents the right to receive one (1) share of the Company’s common
stock, $.10 par value per share (the “Common Stock”), subject to the terms and
conditions of the Plan and this Agreement.
The terms of the grant are as follows:
1. Grant of Units. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, on the Grant Date you were granted [#]
fully vested Units (the “Award”).


2. Payment. Subject to the terms of this Agreement and the Plan, you shall
receive one share of Common Stock with respect to each Unit subject to the Award
within thirty (30) days following the one-year anniversary of the Grant Date
(such date of settlement, the “Settlement Date”) except for those shares of
Common Stock that were used to pay any applicable taxes.


3. Dividend Equivalents. Any cash or Common Stock dividends paid on shares of
Common Stock underlying a Unit prior to the Settlement Date for such Unit shall
be credited to a dividend book entry account on your behalf (any such credited
amount, a “Dividend Equivalent”). Any cash Dividend Equivalents shall not be
deemed to be reinvested in shares of Common Stock and will be held uninvested
and without interest. An amount equal to any Dividend Equivalents with respect
to cash dividends shall be paid to you in cash on the applicable Settlement Date
on which the related Unit is settled. On the applicable Settlement Date on which
the related Unit is settled you will be paid an amount in cash equal to the Fair
Market Value of the Common Stock underlying Dividend Equivalents with respect to
dividends of Common Stock as of the applicable Settlement Date. Prior to the
payment thereof, any Dividend Equivalents will be encompassed within the term
“Award” with respect to the relevant Units.
4. Restriction on Transfer. Unless otherwise approved by the Committee, the
Award is not transferable other than by will or by the laws of descent and
distribution. In addition, unless otherwise approved by the Committee, the Award
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Award shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate all or part of the Award or in the event of any
levy upon the Award by reason of any execution, attachment or similar process
contrary to the provisions hereof not otherwise approved by the Committee, the
Award shall immediately become null and void.




--------------------------------------------------------------------------------







5. Rights as a Stockholder. Except as otherwise specifically provided herein,
you shall have no rights as a stockholder with respect to any shares of Common
Stock covered by the Award unless and until you have become the holder of record
of the shares of Common Stock.
6. Provisions of Plan Control. This grant is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, Section
17.13 of the Plan (Section 409A of the Code) and the amendment provisions of the
Plan, and to such rules, regulations and interpretations relating to the Plan as
may be adopted by the Board of Directors of the Company and as may be in effect
from time to time. Any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan. The Plan is incorporated herein
by reference. If and to the extent that this grant conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this grant shall be deemed to be modified accordingly.
7. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):
If to the Company, to:
Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747
Attention: Secretary
If to you, to the address indicated after your signature at the end of this
Agreement.
8. Withholding. You shall be solely responsible for all applicable foreign,
federal, state, and local taxes, including payroll taxes, with respect to the
Units and the payment of Common Stock thereunder; provided, however, that at any
time the Company is required to withhold any such taxes, you shall pay, or make
arrangements to pay, in a manner satisfactory to the Company, an amount equal to
the amount of all applicable federal, state and local or foreign taxes that the
Company is required or permitted to withhold at any time, including, if then
permitted by the Company, by electing to reduce the number of shares of Common
Stock otherwise then deliverable to you under this Award. The Company will
withhold shares otherwise deliverable to you under this Award to satisfy all
applicable employment taxes, as well as income taxes associated with the
withholding of shares to satisfy your employment taxes, that become due as of
the Grant Date as a result of the grant of this Award. With respect to your tax
obligations on all subsequent tax dates, unless you have informed the Company of
your intent to make alternate arrangements to satisfy your withholding
obligations at least 60 days in advance of the applicable tax date (unless
otherwise determined by the Company) and at a time when you are not otherwise
precluded from trading Common Stock by law, the Company or one of its Affiliates
shall have the automatic right to withhold such taxes from any payments that the
Company would otherwise make to you (including salary, wages, any expenses
reimbursable to you under the Company policies and any other compensation),
including, but not limited to, the right to withhold shares otherwise
deliverable to you under this Award. The Company will withhold taxes (e.g.,
federal, state and local taxes, including payroll taxes) in an amount at least
equal to the minimum statutory taxes required to be withheld; provided, however,
at your advanced election you may request the Company withhold additional
amounts up to your maximum statutory individual tax rate in each relevant
jurisdiction applicable to you at such time of withholding; and provided,
further, that if the shares of Common Stock to be delivered to you under this
Award are required to be retained by you to satisfy stock ownership guidelines,
the Company shall withhold taxes in an amount equal to your maximum statutory
individual tax rate in each relevant jurisdiction applicable to you at such time
of withholding, in


2

--------------------------------------------------------------------------------





all cases, so long as the withholdings do not result in this Award being
classified as a liability-based award in accordance with applicable accounting
standards.
9. Securities Representations. The grant of the Award and issuance of shares of
Common Stock upon settlement of the Award shall be subject to, and in compliance
with, all applicable requirements of federal, state or foreign securities law.
No shares of Common Stock may be issued hereunder if the issuance of such shares
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which such shares may then be listed. As a
condition to the settlement of the Award, the Company may require you to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation.
The shares of Common Stock are being issued to you and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties. You acknowledge, represent and warrant that:
(a)    you have been advised that you may be an “affiliate” within the meaning
of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and in this
connection the Company is relying in part on your representations set forth in
this section.
(b)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock issued to you must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such shares of Common Stock and the Company is under no
obligation to register the shares (or to file a “re-offer prospectus”).
(c)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, you understand that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sales of the shares of Common Stock
may be made only in limited amounts in accordance with such terms and
conditions.


10. Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which you are
employed to expressly assume and agree in writing to perform this Agreement.
Notwithstanding the foregoing, you may not assign this Agreement other than with
respect to shares of Common Stock Transferred in compliance with the terms
hereof.


(b)    This Award shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The Units granted hereunder shall be subject to adjustment in accordance with
Section 4.2(b) of the Plan.






3

--------------------------------------------------------------------------------





(c)    You understand and agree that this Award and payment of Common Stock
(even if treated as compensation for tax purposes) is special incentive
compensation that will not be taken into account as “salary” or “compensation”
or “bonus” in determining the amount of any payment under any pension,
retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.


(d)    agree that the award of any Dividend Equivalents credited under this
Award is special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company.


(e)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


(f)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(g)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


(h)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.


11. Recoupment of Awards. The Award and the Common Stock will be subject to any
compensation recapture policies established by the Board (or a committee
thereof) from time to time in its sole discretion in order to comply with law,
rules or other applicable regulatory requirements. In addition, in the event
that the Company has to prepare an accounting restatement as a result of any
fraud or misconduct with respect to any financial report submitted by your
subsidiary to the Company within the twelve months preceding the Grant Date and
you are either the subsidiary president, the most senior subsidiary finance
person (e.g., subsidiary Chief Financial Officer, Controller, etc.), or any
other employee of the subsidiary directly involved in such misconduct, you will
be subject to monetary and other sanctions, including, but not limited to, the
obligation to repay to the Company an amount equal to the Award or forfeiture of
the Award.


12. Right to Terminate Employment. Neither the Plan nor the grant of the Award
hereunder shall impose any obligations on the Company or an Affiliate and/or the
stockholders of the Company to retain you as an employee, nor shall it impose
any obligation on your part to remain as an employee of the Company or an
Affiliate.


13. Agreement and Grant Not Effective Unless Accepted. By selecting the “Accept”
button below you agree (i) to enter into this Agreement electronically, and (ii)
to the terms and conditions of the Agreement. Until you select the “Accept”
button below, this Award shall not be effective. If you do not select the
“Accept” button within 14 days from the date the Agreement is made available to
you electronically this Award shall be null and void.




4